Citation Nr: 1430547	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  10-18 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for sleep apnea. 

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) or traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to October 1969. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in February 2012.  The transcript has been associated with the claims file. 

As regards to characterization of the new and material issue and service connection issue on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received and, in view of the Board's favorable disposition on the Veteran's request to reopen the claim on appeal, the Board has characterized the issue on appeal as encompassing both matters as set forth on the title page.

This case was previously before the Board in March 2014, at which time an expert medical opinion from the Veterans Health Administration (VHA) was sought.  A VHA opinion was provided in April 2014 and it has been added to the record.  

In May 2014, the Veteran submitted an April 2012 opinion from his private physician, Dr. S.E.L.  The Veteran expressly stated that he does not waive RO consideration and request that his case be remanded to the RO for consideration of the new evidence.

Moreover, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, the evidence is either duplicative of the evidence in the paper claims file or is irrelevant to the issues on appeal.  Further, a review of the Veteran's VBMS file reveals no documents at this time. 

The Board has reopened the matter on appeal and the service connection issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2007 rating decision, the RO denied service connection for sleep apnea; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

2.  Evidence associated with the record since the February 2007 RO denial of the claim for service connection for sleep apnea includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2007 rating decision that denied service connection for sleep apnea, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. § 20.200, 20.201, 20.302 (2013).

2.  The additional evidence presented since the February 2007 rating decision is new and material, and the claim for service connection for sleep apnea, is reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  The Board notes, however, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured. 38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted. Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a). See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

In a February 2007 rating decision, the RO denied the claim for service connection for sleep apnea.  The RO denied the claim because there was no evidence that such condition occurred in or was caused by service.  The Veteran failed to initiate an appeal from this decision and new and material evidence was not received within one year.  Under these circumstances, the Board must find that the February 2007 rating decision became final.  38 U.S.C.A. § 7105(c). 

Additional evidence has been associated with the claims file since the February 2007 rating decision, including additional private treatment records; VA treatment records; an article that addresses the relationship between sleep disorders and combat-related PTSD; statements from the Veteran's wife, brother, and mother that indicate that the Veteran has experienced sleeping difficulties, to include excessive snoring for over 30 years; the Veteran's Board hearing testimony; an April 2012 opinion from the Veteran's private provider, S.E.L., that suggests that sleep apnea is due to the in-service head injury; and an April 2014 VHA opinion.  At the February 2012 Board hearing, the Veteran testified that he has experienced problems with sleeping, to include snoring problems, since 1969. 

Thus, as the additional lay and medical evidence indicates that the Veteran has had continuous problems with sleeping, to include snoring since service; and the possibility that the sleep apnea is related to service, to include an in-service head injury, the evidence submitted since the February 2007 rating decision is new and material as it is not redundant of evidence already in the record in February 2007 and relates to the unestablished fact of whether the Veteran's current sleep apnea is related to service.  See 38 C.F.R. § 3.156(a).  Accordingly, the matter of entitlement to service connection for sleep apnea is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for sleep apnea, is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran contends that his currently diagnosed obstructive sleep apnea is either directly related to service; or related to his service-connected PTSD or TBI.

Subsequent to the February 2010 statement of the case (SOC), in April 2012, the Veteran submitted an opinion from his private provider Dr. S.E.L. that suggests a relationship between the Veteran's sleep apnea and his in-service head injury.

As noted above, the Board sought an advisory opinion in March 2014 from VHA, to address whether or not the Veteran's currently diagnosed sleep apnea was directly related to his military service; or secondary to his service-connected PTSD or TBI.  In response to the VHA opinion, in May 2014, the Veteran re-submitted the April 2012 opinion from his private provider.  The Board notes that he did not waive initial AOJ consideration in April 2012 or in May 2014.  Indeed, in May 2014, the Veteran expressed that he did not waive RO consideration and requested that his case be remanded to the RO for consideration of the new evidence in the first instance.

By law, any pertinent evidence submitted to the Board must be referred to the AOJ unless that right is waived by the appellant or his representative.  38 C.F.R. § 20.1304(c).  Here, as the Veteran did not waive initial AOJ consideration of this evidence, the Board has no choice but to remand the claim to have the evidence considered by the AOJ.  The Board also notes, as the case is remanded, the AOJ will have the opportunity to review the April 2014 VHA opinion.

The Board also observes that a remand is necessary to obtain any outstanding treatment records relevant to the Veteran's claim.  Indeed, during the April 2012 hearing, the Veteran identified possible pertinent private treatment records from Dr. Wong; additional treatment records from Dr. Shaun Laurie, as well as records from Tallahassee Memorial Hospital.  See pages 9-13 of the Board Hearing Transcript.  The AOJ should attempt to obtain these records as well as the Veteran's up-to-date VA treatment records.  The most recent VA treatment records associated with the Veteran's Virtual VA record date from August 2012.

Accordingly, the case is REMANDED for the following action:

   1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his sleep apnea.  Obtain all VA treatment records which have not been obtained already, to include any records dated from August 2012 to the present.  Once signed releases are received, to include from Dr. Wong; Dr. Shaun Laurie from April 2009 to present; and Tallahassee Memorial Hospital, from the Veteran, obtain all identified private treatment records which have not been obtained already. 
   
   A copy of any records obtained, to include a negative reply, should be included in the claims file.
   
   2.  The RO should review the claims file to ensure that the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claim in light of pertinent evidence (to particularly include all evidence added to the claims file since the AOJ's last adjudication of the claim) and legal authority.  
   
   3.  If the benefit sought remains denied, the RO should issue an appropriate Supplemental SOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


